DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group II, Claims 9-13, filed on 11/21/22, is acknowledged.
The Restriction mailed on 9/19/22 has been carefully reviewed and is held to be proper. 
Accordingly, Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group. 
	The Restriction filed on 9/19/22 is hereby made Final.
	Applicants are required to cancel the nonelected claims (1-8) or take other appropriate action. An Office Action on the merits of Claims 9-13 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al (US 8,631,559).
Regarding claim 9, Meyer et al teach an electric machine with induction rotors, comprising: 
a lamination stack (Fig. 3, 6 & 30) including exterior laminations (6) and interior laminations (30) disposed therebetween, the interior and exterior laminations including inner cutouts (36) disposed in alignment, wherein at least a portion of the inner cutouts (Area 17) of the exterior laminations have a width greater than inner cutouts (18) of the interior laminations; and 
a core deposit (15) having a lower magnetic permeability than the lamination stack disposed within the inner cutouts of the interior and exterior laminations.
Regarding claim 10, Meyer et al teach that the inner cutouts (Area 17) of the exterior laminations have a tapered interface extending between and at an oblique angle to exterior surfaces of the exterior laminations.
Regarding claim 12, Meyer et al teach that the exterior laminations (6) include a compressed region (Area 18) adjacent the inner cutouts (11) of the exterior laminations, and wherein the interior laminations (30) are substantially free of compressed regions adjacent the inner cutouts of the interior laminations.
Regarding claim 13, Meyer et al teach that the exterior surfaces (15) of the core deposit are substantially flush with respective exterior surfaces (16) of the exterior laminations (6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Meyer et al in view of Maekawa et al (US 10,069,361) or vice versa.
Regarding claim 11, Meyer et al teach an electric machine with induction rotors including the extended, inner cutouts (Area 17) of the exterior laminations, which reads on applicants’ claimed invention.
However, Meyer et al do not disclose that the inner cutouts (Area 17) of the exterior laminations have a stepped interface extending parallel to and planarly offset from exterior surfaces of the exterior laminations.
Maekawa et al teach an electric machine with rotor securing arrangement (Abstract) with the inner cutouts of the exterior laminations (Fig. 4, 2) have a stepped interface (4b) extending parallel to and planarly offset from exterior surfaces (Top Surface 2) of the exterior laminations (2), in order to prevent performance degradation (Col. 1, line 56).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the rotary electric machine as taught by Meyer et al, by applying the electric machine with rotor securing arrangement and the inner cutouts of the exterior laminations having a stepped interface while extending parallel to and planarly offset from exterior surfaces of the exterior laminations, as taught by Maekawa et al, in order to prevent performance degradation of the electric machine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
December 16, 2022